DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020, 7/17/2020, 1/5/2021, 2/16/2021, 2/25/2021, 4/12/2021, 6/14/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No 10,657,362. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 1 is anticipated by claim 11 of U.S. Patent No 10,657,362.
	Claim 2 is anticipated by claim 11 of U.S. Patent No 10,657,362.
	Claim 3 is anticipated by claim 13 of U.S. Patent No 10,657,362.
	Claim 4 is anticipated by claim 14 of U.S. Patent No 10,657,362.
	Claim 5 is anticipated by claim 15 of U.S. Patent No 10,657,362.
	Claim 6 is anticipated by claim 16 of U.S. Patent No 10,657,362.
	Claim 7 is anticipated by claim 17 of U.S. Patent No 10,657,362. 	
	Claim 8 is anticipated by claim 18 of U.S. Patent No 10,657,362.

	Claim 10 is anticipated by claim 15 of U.S. Patent No 10,657,362.
	Claim 11 is anticipated by claim 16 of U.S. Patent No 10,657,362.
	Claim 12 is anticipated by claim 17 of U.S. Patent No 10,657,362.
	Claim 13 is anticipated by claim 18 of U.S. Patent No 10,657,362.
	Claim 14 is anticipated by claim 14 of U.S. Patent No 10,657,362.
	Claim 15 is anticipated by claim 15 of U.S. Patent No 10,657,362.
	Claim 16 is anticipated by claim 16 of U.S. Patent No 10,657,362.
	Claim 17 is anticipated by claim 17 of U.S. Patent No 10,657,362.
	Claim 18 is anticipated by claim 18 of U.S. Patent No 10,657,362.

35 USC 103 – Claim Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US 2001/0031073) in view of Kursun (US 2014/0333414).
Claim 1:
Tajima (US 2001/0031073) teaches the following subject matter:
a camera (figure 1 part 7 and starting 0028)
a processor configured (0014 teaches use of computer, memory and database which all require processor to execute; 0060 teaches use of personal computer as well as super computer) to:
receive image data from the camera, the image data including a first image of a face of an individual (starting paragraph 0031 teaches image collating means 12).
Tajima teaches all the subject matter above, but not the following which is taught by Kursun:
calculate a first score indicative of the likelihood that the face of the individual in the first image is identical to the face of the individual in a second image from a biometric database (starting 243 teaches using of adjustable threshold for facial recognition of face image of figure 5A);  
determine whether the first score exceeds a dynamic match threshold (starting 0293);
generate a signal indicating that the faces of the individual in the first and second images are identical if the first score exceeds the dynamic match threshold (starting 0293 teaches the claims and starting 0297 teaches alerting/signal for exceeding); and,
adjust the dynamic match threshold based on values of one or more parameters (starting 0243 teaches adjusting if necessary and/or desired of parameter such as weakness factor, weights and threshold).
Tajima and Kursun are both in the field of image analysis, especially in facial recognition such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Tajima by Kursun by using scoring for facial recognition and matching, where the using of score is able to match customized set of threshold and spoof risk-factor in order to account for possible given modality and environmental factor applied as disclosed by Kursun in paragraph 0248.


s 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2001/0031073) in view of Kursun (US 2014/0333414)  as applied to claim 11 above, and further in view of Ishikawa et al (US 2013/0216109).
Claims 3-6:
Tajima and Kursun do not teach the following, but is taught by Ishikawa et al:
an entitlement scanner configured to obtain entitlement data from an entitlement presented by the individual and wherein the processor is further configured to receive the entitlement data from the entitlement scanner and to obtain the second image from biometric database based on the entitlement data (figure starting 0254 teaches face image matching and recognize for park/theme park/amusement park).
wherein the one or more parameters include a calendar date (starting 0260 teaches date and time field).
wherein the one or more parameters include a time of day (starting 0260 teaches date and time).
wherein the one or more parameters include a frequency of use of the facial recognition system (starting 0260 teaches frequency to park to be registered).
Tajima, Kursun and Ishikawa et al both in the field of image analysis, especially in facial recognition such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Tajima and Kursun by Ishikawa et al such trend tracking would help understand the trend of a customer to support a marketing strategy as disclosed Ishikawa et al as disclosed in 0001.




Kursun teaches the following:
wherein the one or more parameters include a performance speed of the facial recognition system (starting 0093 teaches speed of applying to assist in authentication).

Claim 8:
Kursun teaches the following:
wherein the one or more parameters include a number of times that the dynamic match threshold is not exceeded (starting 0094 teaches registering of falling below threshold).

Allowable Subject Matter
Claim 2, and its dependent claims 9-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663